         Case 4:20-cv-05110-EFS       ECF No. 24    filed 08/04/21   PageID.905 Page 1 of 3

                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

1
                                                                      Aug 04, 2021
2                                                                         SEAN F. MCAVOY, CLERK


3

4

5
                              UNITED STATES DISTRICT COURT
6                            EASTERN DISTRICT OF WASHINGTON

7

8    JESSICA G.,1                                    No.   4:20-CV-5110-EFS

9                                 Plaintiff,
                                                     ORDER GRANTING THE PARTIES’
10
                     v.                              STIPULATED MOTION FOR
11                                                   REMAND PURSUANT TO
     KILOLO KIJAKAZI, Acting                         SENTENCE FOUR OF 42 U.S.C. §
12   Commissioner of Social Security,2               405(g)

13                                Defendant.
14

15
              On August 4, 2021, the parties filed a Stipulated Motion for Remand. ECF
16
     No. 23. The parties agree that the matter should be reversed and remanded to the
17

18   Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g)

19   for further administrative proceedings as set forth below. The parties also agree

20

21   1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
22
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
23
     2   On July 9, 2021, Ms. Kijakazi became the Acting Commissioner of Social Security.
24
     She is therefore substituted for Andrew Saul as Defendant. Fed. R. Civ. P. 25(d); 42
25

26   U.S.C. § 405(g).




                                                                                         ORDER - 1
       Case 4:20-cv-05110-EFS      ECF No. 24    filed 08/04/21   PageID.906 Page 2 of 3




1    that Plaintiff is entitled to reasonable attorney fees and costs under the Equal
2
     Access to Justice Act, 28 U.S.C. § 2412(d), upon proper request to the Court.
3
           Consistent with the parties’ agreement, IT IS HEREBY ORDERED:
4
           1.     The parties’ Stipulated Motion for Remand, ECF No. 23, is
5
                  GRANTED.
6

7          2.     The case caption is to be AMENDED consistent with footnote 2.

8          3.     Judgment shall be entered for Plaintiff.
9          4.     This matter is REVERSED and REMANDED to the Commissioner
10
                  of Social Security for further administrative proceedings pursuant to
11
                  sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council
12
                  is to instruct the ALJ to:
13

14                •   Obtain evidence from a psychological or psychiatric medical

15                    consultant

16                •   Reevaluate whether the severity of the Plaintiff’s mental
17
                      impairments meets or medically equals the criteria of a listed
18
                      impairment
19
                  •   Reevaluate Plaintiff’s alleged symptoms
20

21                •   As warranted, reevaluate the opinion evidence of record and

22                    Plaintiff’s residual functional capacity, and

23                •   If warranted by the expanded record, obtain supplemental
24
                      vocational expert evidence to clarify the effect of the assessed
25

26




                                                                                ORDER - 2
       Case 4:20-cv-05110-EFS      ECF No. 24    filed 08/04/21   PageID.907 Page 3 of 3




1                    limitations on Plaintiff’s ability to perform other work in the
2
                     national economy.
3
           5.     All pending motions are DENIED AS MOOT.
4
           6.     All hearings and other deadlines are STRICKEN.
5
           7.     If filed, the Court will consider Plaintiff’s motion for fees and
6

7                 expenses under the Equal Access to Justice Act.

8          8.     The Clerk’s Office is directed to CLOSE this file.
9          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order
10
     and provide copies to all counsel.
11
           DATED this 4th day of August 2021.
12

13

14                                   EDWARD F. SHEA
                             Senior United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26




                                                                                 ORDER - 3
